Title: To Thomas Jefferson from Philip M. Topham, 12 January 1807
From: Topham, Philip M.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            New York 12 January 1807.
                        
                        Referring to my petition Sent you in June 1805, I am once more compelled to observe that my distressed
                            Situation, obliges me to request you will immediately take my case into Consideration—I have been in close confinement
                            upwards of Sixteen months; during which time have exhausted nearly my whole property.—and have been kept from Business six
                            years in consequence of the voyage to Africa.—My family is with me partaking of my sufferings, & if speedy relief is
                            afforded by you,—shall ever remain with gratitude—
                  Your obed. Servt.
                        
                            Philip M Topham
                            
                        
                        
                            PS The bearer of this Mr. W G Burroughs of Newport, will inform you particularly, relative to my
                                Circumstances—& I beg you will forward through him some encouragement to me.—
                        
                        
                            Philip M Topham
                            
                        
                    